DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini et al. (US 2016/0059004 A1, hereinafter Mercanzini’004) in view of Bonmassar et al. (US 2015/0099959 A1, hereinafter Bonmassar’959).
Regarding claims 1 and 8, Mercanzini’004 discloses a cortical  stimulating and recording electrode (e.g. Figs. 6A-B, 12, 13A-B, 16A-B, 34C-D; abstract; paragraphs [0002], [0005], [0007], [0011], [0107]) comprising: a flexible support element for at least one conductive element (e.g. abstract; paragraphs [0002], [0005], [0007]; MEMS film 110 and ribbon cable 125), the flexible support element having a head end (e.g. Fig. 12, polymeric layer 305 containing electrodes 120) and a tail end (e.g. the proximal end of the film 110 containing proximal contact pads 145), wherein the conductive element has at least one head contact (e.g. electrodes 120) and at least one tail contact (e.g. contact pads 145), respectively arranged at the head end and tail end of the flexible support element (e.g. as illustrated in Figs. 6A-B, 12), such that said conductive element transmits signals from said head contact to said tail contact and vice versa (e.g. by conductive traces 315; paragraphs [0112], [0116], [0157]), and wherein said conductive element is configured as a conductive track (e.g. conductive traces 315) formed of a layer deposited on said flexible support element (e.g. paragraphs [0066], [0068], describing the electrodes and traces as deposited thin-film technology).  
Further regarding claims 1 and 8, Mercanzini’004 discloses the invention substantially as claimed and cited above, but does not expressly disclose wherein the conductive element is formed of a layer of conductive ink. In the same field of endeavor, Bonmassar’959 teaches that it is known to use conductive ink to form printed conductive traces in order to be flexible and MRI-compatible, allowing the traces to stretch and bend to conform with body surfaces (e.g. abstract; paragraphs [0008], [0028]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Mercanzini’004, with conductive ink as the printing medium for the electrodes and conductive traces as taught by Bonmassar’959, since such a modification would provide the predictable results of providing MRI-compatibility and allowing the traces to stretch and bend to conform with body surfaces.
Further regarding claim 8, Mercanzini’004 as modified discloses the above cited electrode as part of a kit that further comprises a tubular element (e.g. paragraph [0007] - tube body; Figs. 29E-F: external tube; Fig. 36: encapsulating tube; paragraphs [0135], [0136], [0166]).
Regarding claim 2, Mercanzini’004 as modified discloses wherein there is provided a plurality of conductive elements, each conductive element being configured as the conductive track (e.g. the plurality of traces 315), an insulating track comprising a layer of flexible insulating material being interposed between each conductive track (e.g. paragraphs [0066], [0092]).  
Regarding claim 3, Mercanzini’004 as modified discloses wherein said head contact (e.g. electrodes 120) and said tail contact (e.g. contact pads 145) each comprise a plate (e.g. paragraphs [0068], [0091]) having a first layer of conductive ink (e.g. as modified by Bonmassar’959, the deposited elements including electrodes 120, traces 315, and contact pads 145 each comprise printed conductive ink).  
Regarding claims 4 and 5, Mercanzini’004 as modified discloses wherein said head contact further comprises a second layer of a metal material produced by binding a plurality of particles of the metal material deposited on said first layer of conductive ink (e.g. paragraphs [0005], [0006], [0068], [0070]).  
Regarding claim 6, Mercanzini’004 as modified discloses wherein said head contact comprises a plate comprising a first layer of the conductive ink in contact with a conductive contact element comprising a second layer of metal material (ibid., describing the layered structure of the MEMS film including multiple metal layers).  
Regarding claim 7, Mercanzini’004 as modified discloses wherein said head end has the flexible support element on which the first layer of the conductive ink is deposited intended to provide at least said plate, a third layer of insulating material being provided that covers partially said head end except for at least a part of said plate, and the second layer of the metal material being deposited at said plate completely covering said plate (ibid.; additionally paragraphs [0112], [0113], [0141], [0145]-[0148]).  
Regarding claim 9, Mercanzini’004 as modified discloses, mutatis mutandis, a method of making such a cortical electrode including depositing of conductive ink and depositing of an insulative layer to form insulating tracks interposed between the conductive tracks (e.g. Figs. 4-5; paragraphs [0005], [0006], [0011], [0012], [0069]-[0073]
Regarding claims 10 and 11, Mercanzini’004 as modified discloses the method further comprising a step (c) of depositing a third layer of conductive ink, to form one or both of a head contact or a tail contact placed at ends of said conductive tracks and a step (d) related to the deposition of a fourth layer of a metal material at the head contact (e.g. paragraphs [0005], [0006], [0068], [0070], [0112], [0113], [0141], [0145]-[0148]).  
Regarding claim 12, Mercanzini’004 as modified discloses wherein the step (d) is produced with a galvanic coating (e.g. paragraphs [0087], [0139], [0155], [0165]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
6 October 2022